DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 4-5, 8, 12, 15, 18, 21-22, 27, 30 have been amended.  The status of claim 1-30 remains pending.

Response to Arguments
3.	Applicant's arguments filed on October 28, 2022 have been fully considered but they are not persuasive.

4.	The Applicant’s arguments with respect to “wherein each sequence of the plurality of sequences comprises a plurality of symbols and each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences” recited in claims 1, 18, 27, 30 are not persuasive because a new rejection has been made to address the underlined claim limitations.
	In particular, Rice et al (US 2008/0069186 A1) from a similar field of endeavor discloses the aforementioned claim limitations as shown in the rejection below.
5.	The Applicant further alleged that WANG fails to teach or suggest “wherein each sequence of the plurality of sequences is orthogonal”, the Examiner respectfully disagrees with the Applicant’s arguments because WANG teaches that the method and system being OFDM-based which means orthogonality.
6.	Regarding the Applicant’s arguments concerning  the dependent claims 2-10, 19-21, 28-29, the Examiner respectfully disagrees.  In particular, the Malladi’s reference teaches a plurality of periods related to orthogonal sequences, including symbol 0 which can be treated as a starting index and determining the plurality of sequences from the orthogonal matrix based at least in part on the starting index and the index interval (section 0081-0084).

	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims  1, 16-18, 25-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0165879 A1) in view of Rice et al (US 2008/0069186 A1).


Regarding claim 1 (Currently Amended), Wang et al (US 2019/0165879 A1) discloses a method for wireless communications (fig. 1, see, UE in a wireless communication system which transmits uplink control information to a base station 105, section 0046-0047) at a user equipment (UE) (fig. 1, UE 105, see, UE which identifies base sequence, determines shifted sequences of the base sequence, section 0005-0006), comprising: identifying a plurality of sequences (see, shifted sequences used for generating uplink control payload, section 0100) configured for conveying a payload comprising a plurality of bits (see, payload which includes 1-bit ACK, 2-bit ACK bits, shifted sequences based on at least payload, section 0101-0103), wherein each sequence of the plurality of sequences is orthogonal (noted: OFDM or DFT-s-OFDM used in the downlink an uplink communications, section 0074, 0084, 0095-multuiple resources with shifts,  moreover, since it is OFDM, the sequences, shifted sequences are implicitly orthogonal) to each other sequence of the plurality of sequences; selecting a first sequence (see, the UE selects a shifted sequence based on payload of the uplink control message, section 0085, 0101-0104) from the plurality of sequences (see, shifted sequences that are used for respective transmissions of scheduling requests, section 0085, 0101-0103, 0121-0122) based at least in part on a mapping between the plurality of sequences (section 0089-0093, 0103, see, multiple Resource Block per shift in relation to the shifted sequences in the mapping and sPUCCH transmissions), and payload values corresponding to the plurality of bits (see, ACK bits related to the payload, and the shifted sequences based on the payload of the uplink message, section 0103-0104); and transmitting the payload comprising the plurality of bits using the first sequence (see, the transmitted uplink control information in relation to a number of bits  based on shifted sequences , section 0101-0104, 0114).
Wang ‘879 discloses all the claim limitations but fails to explicitly teach: wherein each sequence of the plurality of sequences comprises a plurality of symbols and each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences.
However, Rice ‘186 from a similar field of endeavor discloses: wherein each sequence of the plurality of sequences (see, spreading code sequences that are used to convey multiple bits of information, selecting of unique sets of the sequences, 0017-0019, 0025) comprises a plurality of symbols  (see, symbols in relation to the orthogonal spreading-code sequences, section 0073-0074, symbols in spreading code sequences, 0072, 0099-0100) and each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences (see, spreading-code sequences that are orthogonal, section 0017-0018, 0025, 0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method for selecting orthogonal spreading-code sequences as taught Rice ‘186 into the methods and systems  for randomized shifts of  base sequence. The motivation would have been to provide assignment of spreading-code sequences.
Regarding claim 16, Wang ‘879 discloses the method of claim 1, wherein the payload comprising the plurality of bits (see, payload which includes 1-bit ACK, 2-bit ACK bits, shifted sequences based on at least payload, section 0101-0103) comprises an uplink control information message comprising two bits (see, uplink control information/message with 1-bit ACK, 2-bit ACK, section 0087, 0089-0092, 0103-0104).
Regarding claim 17, Wang ‘879 discloses the method of claim 16, wherein the plurality of sequences comprises four sequences (see, randomized sequences used for uplink control information, shifted sequences section 0047, 0085, 0103, 0090-0092,0121-shifted values of sequence which may be 0, 3, 6 0r 9).
Regarding claim 18 (Currently Amended), Wang et al (US 2019/0165879 A1) discloses a method (fig. 1, fig. 10, fig. 11, see, wireless communications system 100 with base station/gNB 105 and UE 115 which support the use of randomized shifts of a base sequence for transmitting uplink control information, including the UE identifying the base sequence, section 0085, 0026) for wireless communications (see, transmitting a  base sequence to the UE, section 00260025-0027/communications between the UE and the  base station, section 0079-0080) at a network device (fig. 11, see, base station/gNB 105, section 0026, 0085), comprising: identify a plurality of sequences (see, randomized sequences/sequence indication with shifts transmitted by the base station to the UE, section 0097-0102) configured for conveying a payload comprising a plurality of bits (see, payload with 1-bit ACK, 2-bit ACK in relation to randomized sequences, shifted sequences, section 0098-0103), wherein each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences (noted: OFDM or DFT-s-OFDM used in the downlink an uplink communications, section 0074, 0084, 0095-multuiple resources with shifts,  moreover, since it is OFDM, the sequences, shifted sequences are implicitly orthogonal); and receive the payload comprising the plurality of bits using a first sequence from the plurality of sequences (see, the base station which may receive based on selected shift sequence from the shifted sequences in relation to payload of the uplink control message, the payload is associated with bits, section 0084, 0098, 0103-0104), the first sequence based at least in part on a mapping between the plurality of sequences (section 0089-0093, 0103, see, multiple Resource Block per shift in relation to the shifted sequences in the mapping and sPUCCH transmissions, 0095-resources configured by the base station) and payload values corresponding to the plurality of bits (see, ACK bits related to the payload, and the shifted sequences based on the payload of the uplink message, section 0103-0104).
Wang ‘879 discloses all the claim limitations but fails to explicitly teach: wherein each sequence of the plurality of sequences comprises a plurality of symbols and each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method for selecting orthogonal spreading-code sequences as taught Rice ‘186 into the methods and systems  for randomized shifts of  base sequence. The motivation would have been to provide assignment of spreading-code sequences.
Regarding claim 25, Wang ‘879 discloses the method of claim 18, wherein the payload comprising the plurality of bits (see, payload which includes 1-bit ACK, 2-bit ACK bits, shifted sequences based on at least payload, section 0101-0103)  comprises an uplink control information message comprising two bits (see, uplink control information/message with 1-bit ACK, 2-bit ACK, section 0087, 0089-0092, 0103-0104).
Regarding claim 26, Wang ‘879 discloses the method of claim 25, wherein the plurality of sequences comprises four sequences (see, randomized sequences used for uplink control information, shifted sequences section 0047, 0085, 0103, 0090-0092,0121-shifted values of sequence which may be 0, 3, 6 or 9).
Regarding claim 27 (Currently Amended), Wang ‘879 discloses an apparatus (fig. 4, fig. 7,  UE which includes receiver 410, transmitter 420, processor and memory/software code executed by the processor, section 0104-0110)  for wireless communications at a user equipment (UE) (fig. 1, see, UE 115 which wireless communicates with gNB/base station 105, section 0049-0055+, 0079, 0126-0131), comprising: a processor (fig. 4, fig. 7, ,processor 725, section 0126-0131, 0104-0110) memory coupled with the processor (fig. 7, memory 725 coupled to the processor 720); and instructions stored in the memory (fig. 7, memory-computer-executable software including instructions, section 0126-0129) and executable by the processor (fig. 4, fig. 7, software code in memory 725  that is executed by a processor 725 , section 0104-0110, 0126-0131)  to cause the apparatus (fig. 1, fig. 4, fig. 7,  UE 105, see, UE which identifies base sequence, determines shifted sequence of the base sequence, section 0005-0006) to: identify a plurality of sequences (see, shifted sequences used for generating uplink control payload/identify a base sequence, section 0100) configured for conveying a payload comprising a plurality of bits (see, payload which includes 1-bit ACK, 2-bit ACK bits, shifted sequences based on at least payload, section 0101-0103), wherein each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences (noted: OFDM or DFT-s-OFDM used in the downlink an uplink communications, section 0074, 0084, 0095-multuiple resources with shifts,  moreover, since it is OFDM, the sequences, shifted sequences are implicitly orthogonal); select a first sequence from the plurality of sequences (see, the UE selects a shifted sequence from the shifted sequences based on payload of the uplink control message, section 0085, 0101-0104) from the plurality of sequences (see, shifted sequences that are used for respective transmissions of scheduling requests, section 0085, 0101-0103, 0121-0122) based at least in part on a mapping between the plurality of sequences (section 0089-0093, 0095, 0103, see, multiple Resource Block per shift in relation to the shifted sequences in the mapping and sPUCCH transmissions) and payload values corresponding to the plurality of bits (see, ACK bits related to the payload, and the shifted sequences based on the payload of the uplink message, section 0103-0104);; and transmit the payload comprising the plurality of bits using the first sequence (see, the transmitted uplink control information in relation to a number of bits  based on shifted sequences , section 0101-0104, 0114).
Wang ‘879 discloses all the claim limitations but fails to explicitly teach: wherein each sequence of the plurality of sequences comprises a plurality of symbols and each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method for selecting orthogonal spreading-code sequences as taught Rice ‘186 into the methods and systems  for randomized shifts of  base sequence. The motivation would have been to provide assignment of spreading-code sequences.
Regarding claim 30 (Currently Amended), Wang ‘879 discloses an apparatus (fig. 1, fig. 10, fig. 11, see, wireless communications system 100 with base station/gNB 105 and UE 115 which support the use of randomized shifts of a base sequence for transmitting uplink control information, including the UE identifying the base sequence, section 0085, 0026) for wireless communications (see, transmitting a  base sequence to the UE, section 00260025-0027/communications between the UE and the  base station, section 0079-0080) at a network device (fig. 11, see, base station/gNB 105, section 0026, 0085), comprising: a processor (fig. 11, see, processor 1120, section 0150), memory (fig. 11, memory 112 coupled to the processor 1120, section 0150-0156)  coupled with the processor (fig. 11, memory 112 coupled to the processor 1120, section 0150-0156; and instructions stored in the memory and executable by the processor (fig. 11, see, the processor 1120 configured to execute computer-readable instructions stored in the memory 1125, section 0150-0156)  to cause the apparatus to: identify a plurality of sequences (see, randomized sequences/sequence indication with shifts transmitted by the base station to the UE, section 0097-0102) configured for conveying a payload comprising a plurality of bits (see, payload with 1-bit ACK, 2-bit ACK in relation to randomized sequences, shifted sequences, section 0098-0103), wherein each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences (noted: OFDM or DFT-s-OFDM used in the downlink an uplink communications, section 0074, 0084, 0095-multuiple resources with shifts,  moreover, since it is OFDM, the sequences, shifted sequences are implicitly orthogonal); and receive the payload comprising the plurality of bits using a first sequence from the plurality of sequences (see, the base station which may receive based on selected sift sequence from the shifted sequences in relation to payload of the uplink control message, the payload is associated with bits, section 0084, 0098, 0103-0104), the first sequence based at least in part on a mapping between the plurality of sequences (section 0089-0093, 0103, see, multiple Resource Block per shift in relation to the shifted sequences in the mapping and sPUCCH transmissions, 0095-resources configured by the base station) and payload values corresponding to the plurality of bits (see, ACK bits related to the payload, and the shifted sequences based on the payload of the uplink message, section 0103-0104).
Wang ‘879 discloses all the claim limitations but fails to explicitly teach: wherein each sequence of the plurality of sequences comprises a plurality of symbols and each sequence of the plurality of sequences is orthogonal to each other sequence of the plurality of sequences.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method for selecting orthogonal spreading-code sequences as taught Rice ‘186 into the methods and systems  for randomized shifts of  base sequence. The motivation would have been to provide assignment of spreading-code sequences.
10.	Claims 2-3, 9, 19-21, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0165879 A1)  in view of Rice et al (US 2008/0069186 A1) as applied to claim 1,  18, 27, 30 above, and further Malladi et al (US 2013/0315051 A1, IDS).
The combination of Wang ‘879, and Rice ‘186 discloses all the claim limitations in the above rejection but fails to explicitly teach:
Regarding claim 2, the method of claim 1, further comprising: identifying a starting index associated with an orthogonal matrix comprising the plurality of sequences; and identifying an index interval associated with the orthogonal matrix comprising the plurality of sequences.
Regarding claim 3, the method of claim 2, further comprising: determining the plurality of sequences from the orthogonal matrix based at least in part on the starting index and the index interval.
Regarding claim 9, the method of claim 2, wherein the orthogonal matrix comprises a discrete Fourier transform (DFT) matrix or a Hadamard matrix.
However, Malladi ‘051 from a similar field of endeavor (see, the UE obtains data sequence by spreading, section 079-0081)  discloses: Regarding claim 2, the method of claim 1, further comprising: identifying a starting index (see, symbol period 0 in relation to the orthogonal  sequences, section 0082-0084) associated with an orthogonal matrix comprising the plurality of sequences (see, orthogonal sequences, the length of the orthogonal sequences may be obtained from L column of an Lx L DFT matrix, section 0082-0084); and identifying an index interval associated with the orthogonal matrix comprising the plurality of sequences (see, symbol periods in relation to the orthogonal sequences from the DFT matrix, section 0082-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
Regarding claim 3, the method of claim 2, further comprising: determining the plurality of sequences from the orthogonal matrix based at least in part on the starting index and the index interval (see, obtained pilot sequences by the UE, the orthogonal sequences/pilot sequences are related to symbol periods, section 0081-0083).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
Regarding claim 9, the method of claim 2, wherein the orthogonal matrix comprises a discrete Fourier transform (DFT) matrix or a Hadamard matrix (see, orthogonal sequences, the length of the orthogonal sequences may be obtained from L column of an Lx L DFT matrix, section 0082-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
Wang ‘879 discloses all the claim limitations in the above rejection but fails to explicitly teach:
Regarding claim 19, the method of claim 18, further comprising: transmitting an indication of a starting index associated with an orthogonal matrix comprising the plurality of sequences.
Regarding claim 20, the method of claim 18, further comprising: transmitting an indication of an index interval associated with an orthogonal matrix comprising the plurality of sequences.
Regarding claim 21 (Currently Amended), the method of claim 20, wherein the index interval comprises a function of a number of the plurality of sequences and a number of columns in the orthogonal matrix.
Regarding claim 24, the method of claim 20, wherein the orthogonal matrix comprises a discrete Fourier transform (DFT) matrix or a Hadamard matrix.
Regarding claim 28, the apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: identify a starting index associated with an orthogonal matrix comprising the plurality of sequences; and identify an index interval associated with the orthogonal matrix comprising the plurality of sequences.
Regarding claim 29, the apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: determine the plurality of sequences from the orthogonal matrix based at least in part on the starting index and the index interval.
However, Malladi ‘051 from a similar field of endeavor (see, the UE obtains data sequence by spreading, section 079-0081, noted: the different sequences that are assigned to the UE, section 0090)  discloses: Regarding claim 19, the method of claim 18, further comprising: transmitting an indication (see, symbol period 0 in relation to the orthogonal  sequences, section 0082-0084, noted: the eNB transmits control information/control data which is related to orthogonal sequences, section 0158)  )  of a starting index associated with an orthogonal matrix comprising the plurality of sequences (see, symbol periods in relation to the orthogonal sequences from the DFT matrix, section 0082-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
Regarding claim 20, the method of claim 18, further comprising: transmitting an indication  (see, symbol period 0 in relation to the orthogonal  sequences, section 0082-0084, noted: the eNB transmits control information/control data which is related to orthogonal sequences, section 0158)  of an index interval (see, resource block associated with  symbol periods, section 0083, noted: the resource can be assigned by the eNB, section 0128, 0178, 0171) associated with an orthogonal matrix (see, orthogonal/precoding matrix determines by the eNB/pilot sequences for each resource block with the orthogonal sequence assigned to the UE/different sequences, section 0178, 0090, 0082-0084)  comprising the plurality of sequences (see, symbol periods in relation to the orthogonal sequences from the DFT matrix, section 0082-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
Regarding claim 21 (Currently Amended), the method of claim 20, wherein the index interval l(see, obtained pilot sequences by the UE, the orthogonal sequences/pilot sequences are related to symbol periods, section 0081-0083)  comprises a function of a quantity of the plurality of sequences and a quantity of columns in the orthogonal matrix (see L columns x LDFT matrix with orthogonal sequences, section 0082-0085).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
Regarding claim 24, the method of claim 20, wherein the orthogonal matrix  (see, orthogonal/precoding matrix determines by the eNB/pilot sequences for each resource block with the orthogonal sequence assigned to the UE/different sequences, section 0178, 0090, 0082-0084) comprises a discrete Fourier transform (DFT) matrix or a Hadamard matrix (see, spreading with an orthogonal sequences and the spreading in the frequency domain by  DFT by  NodeB, section 0171, 0090, 0081-0084-DFT matrix ).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
However, Malladi ‘051 from a similar field of endeavor (see, the UE obtains data sequence by spreading, section 079-0081, noted: the different sequences that are assigned to the UE, section 0090)  discloses:
Regarding claim 28, the apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: identify a starting index  (see, symbol period 0 in relation to the orthogonal  sequences, section 0082-0084) associated with an orthogonal matrix comprising the plurality of sequences (see, obtained pilot sequences by the UE, the orthogonal sequences/pilot sequences are related to symbol periods, section 0081-0083); and identify an index interval associated with the orthogonal matrix comprising the plurality of sequences (see, symbol periods in relation to the orthogonal sequences from the DFT matrix, section 0082-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
Regarding claim 29, the apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: determine the plurality of sequences (see, obtained pilot sequences by the UE, the orthogonal sequences/pilot sequences are related to symbol periods, section 0081-0083); from the orthogonal matrix based at least in part on the starting index and the index interval (see, orthogonal sequences, the length of the orthogonal sequences may be obtained from L column of an Lx L DFT matrix, section 0082-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and apparatus  for spreading control information across frequency with  DFT using orthogonal sequences as taught by Malladi ‘051 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186 The motivation would have been to effective ley obtain correlation results (section 0009).
11.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0165879 A1) in view of Rice et al (US 2008/0069186 A1),and further and in view of Malladi et al (US 2013/0315051 A1, IDS)  as applied to claim 2 above, and further in view of Kim et al (US 2019/0229751 A1).
The combination of Wang ‘879, Rice ‘186 and Malladi ‘051 discloses all the claim limitations in the above rejection but fails to explicitly teach:
Regarding claim 4 (Currently Amended), the method of claim 2, wherein the index interval comprises a function of a quantity  of the plurality of sequences and a quantity of columns in the orthogonal matrix.
Regarding claim 5 (Currently Amended), the method of claim 4, wherein the function comprises a division of the quantity of columns in the orthogonal matrix by the quantity of the plurality of sequences.
Regarding claim 6, the method of claim 5, wherein the function further comprises a modulo function, a floor function, a ceiling function, or a combination thereof.
Regarding claim 7, the method of claim 2, further comprising: receiving an indication of the starting index, an indication of the index interval, or both.
Regarding claim 8 (Current Amended), the method of claim 2, wherein a quantity of the plurality of sequences is equal to two raised to a quantity of bits of the plurality of bits.
However, Kim et al (US 2019/0229751 A1) from a similar field of endeavor discloses:
Regarding claim 4, the method of claim 2, wherein the index interval comprises a function of a quantity of the plurality of sequences (see, codewords/codeblocks in the matrix, section 0131-0132, 0017, 0063-blocks in relation to payload bits) and a quantity of columns in the orthogonal matrix (see, number of rows and columns in matrix P, codeblocks/codewords, section 0093-0094,0131-0132, 0017).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and device for selection lifting values in relation to matching a target code rate  based on the length of the information block/codeblocks, desired size of a matrix as taught by Kim ‘751 into the combined methods and systems  for randomized shifts of  base sequence and spreading control information using DFT with orthogonal sequences of Wang ‘879, Rice ‘186 and Malladi ‘051. The motivation would have been to provide a determined rate matching for information block of various lengths (section 0007).
Regarding claim 5 (Currently Amended), the method of claim 4, wherein the function comprises a division (see, division  in relation to rate matching, section 0137-0139) of the quantity of columns in the orthogonal matrix by the quantity of the plurality of sequences (see, number of rows and columns in matrix P , codeblocks/codewords, section 0093-0094,0131-0132, 0017).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and device for selection lifting values in relation to matching a target code rate  based on the length of the information block/codeblocks, desired size of a matrix as taught by Kim ‘751 into the combined methods and systems  for randomized shifts of  base sequence and spreading control information using DFT with orthogonal sequences of Wang ‘879, Rice ‘186 and Malladi ‘051. The motivation would have been to provide a determined rate matching for information block of various lengths (section 0007).
Regarding claim 6, the method of claim 5, wherein the function further comprises a modulo function, a floor function, a ceiling function, or a combination thereof (see, floor lifting or modulo lifting which may be used to lift a size, section 0106-0108).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and device for selection lifting values in relation to matching a target code rate  based on the length of the information block/codeblocks, desired size of a matrix as taught by Kim ‘751 into the combined methods and systems  for randomized shifts of  base sequence and spreading control information using DFT with orthogonal sequences of Wang ‘879, Rice ‘186 and Malladi ‘051. The motivation would have been to provide a determined rate matching for information block of various lengths (section 0007).
Regarding claim 7, the method of claim 2, further comprising: receiving an indication of the starting index (see, the first k bits of the codeword being determined as information bits by the receiving end, section 0097, 0108-values of the matrix in row  and column), an indication of the index interval, or both.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and device for selection lifting values in relation to matching a target code rate  based on the length of the information block/codeblocks, desired size of a matrix as taught by Kim ‘751 into the combined methods and systems  for randomized shifts of  base sequence and spreading control information using DFT with orthogonal sequences of Wang ‘879, Rice ‘186 and Malladi ‘051. The motivation would have been to provide a determined rate matching for information block of various lengths (section 0007).
Regarding claim 8 (Currently Amended), the method of claim 2, wherein a quantity of the plurality of sequences is equal (noted: the length of the information block becomes the a length of the target code block or more by lifting value among the lifting values,  section 0010, 0017) to two raised to a quantity of bits of the plurality of bits (see, lifting operation to get a desired size, various code lengths by changing a lifting size, section 0107-0108, noted: information bits in codeword size, section 0093, noted: bits of the payload in relation to sub-blocks, 0063).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and device for selection lifting values in relation to matching a target code rate  based on the length of the information block/codeblocks, desired size of a matrix as taught by Kim ‘751 into the combined methods and systems  for randomized shifts of  base sequence and spreading control information using DFT with orthogonal sequences of Wang ‘879, Rice ‘186 and Malladi ‘051. The motivation would have been to provide a determined rate matching for information block of various lengths (section 0007).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al (US 2019/0165879 A1) in view of Rice et al (US 2008/0069186 A1) as applied to claim 1 above, and further in view of  Kim et al (US 2019/0229751 A1).
The combination of Wang ‘879 and Rice ‘186 discloses all the claim limitations in the above rejection but fails to explicitly teach: Regarding claim 10, the method of claim 1, further comprising: determining the plurality of sequences from an orthogonal matrix comprising the plurality of sequences based at least in part on a random selection.
However, Kim et al (US 2019/0229751 A1) from a similar field of endeavor discloses: 
Regarding claim 10, the method of claim 1, further comprising: determining the plurality of sequences (see, outputting codewords, section 0017)  from an orthogonal matrix comprising the plurality of sequences based at least in part on a random selection (see, selection  and rate matching of parity check matrixes according to the sizes of the information blocks  in relation codeblocks, section 0133).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and device for selection of lifting values in relation to matching a target code rate  based on the length of the information block/codeblocks, desired size of a matrix as taught by Kim ‘751 into the combined methods and systems  for randomized shifts of  base sequence of Wang ‘879 and Rice ‘186. The motivation would have been to provide a determined rate matching for information block of various lengths (section 0007).
8.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0165879 A1) in view of Rice et al (US 2008/0069186 A1),   and further in view of Malladi et al (US 2013/0315051 A1, IDS) as applied to claim 21 above, and further in view of Kim et al (US 2019/0229751 A1).
Th combination of Wang ‘879, Rice ‘186 and Malladi ‘051 discloses all the claim limitations in the above rejection but fails to explicitly teach:
Regarding claim 22 (Currently Amended), the method of claim 21, wherein the function comprises a division  of the quantity of columns in the orthogonal matrix by the quantity of the plurality of sequences.
Regarding claim 23, the method of claim 22, wherein the function further comprises a modulo function, a floor function, a ceiling function, or a combination thereof.
However, Kim et al (US 2019/0229751 A1) from a similar field of endeavor discloses: Regarding claim 22, the method of claim 21, wherein the function comprises a division (see, division  in relation to rate matching, section 0137-0139)  of the quantity of columns in the orthogonal matrix by the quantity of the plurality of sequences (see, number of rows and columns in matrix P, codeblocks/codewords, section 0093-0094,0131-0132, 0017, 0031-orthognal code sequences).
Regarding claim 23, the method of claim 22, wherein the function further comprises a modulo function, a floor function, a ceiling function, or a combination thereof (see, floor lifting or modulo lifting which may be used to lift a size, section 0106-0108).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement  the method and device for selection lifting values in relation to matching a target code rate  based on the length of the information block/codeblocks, desired size of a matrix as taught by Kim ‘751 into the combined methods and systems  for randomized shifts of  base sequence and spreading control information using DFT with orthogonal sequences of Wang ‘879, Rice ‘186 and Malladi ‘051. The motivation would have been to provide a determined rate matching for information block of various lengths (section 0007).

Allowable Subject Matter
9.	Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “mapping, for each frequency tone of a plurality of frequency tones, each entry of a set of entries of a vector corresponding to the first sequence to each time period of a plurality of time periods; and mapping, for each time period of the plurality of time periods, a multiplication of each entry of the vector corresponding to the first sequence and a cell-specific sequence across the plurality of frequency tones” as recited in claim 11.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identifying an orthogonal matrix comprising the plurality of sequences, wherein a size of the orthogonal matrix is based at least in part on a quantity of a plurality of time periods configured for transmitting the payload and a quantity of a plurality of frequency tones configured for transmitting the payload” as recited in claim 12.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identifying an orthogonal matrix comprising the plurality of sequences, wherein a size of the orthogonal matrix is based at least in part on a quantity of a plurality of time periods configured for transmitting the payload” as recited in claim 15.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473